Case: 20-60339     Document: 00516058675         Page: 1     Date Filed: 10/18/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 18, 2021
                                  No. 20-60339                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Julio Cesar Esquivel-Virula; Cesar Emmanuel Esquivel-
   Salazar; Julio Gerardo Esquivel-Salazar,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 888 703
                             BIA No. A209 888 704
                              BIA No. A209 888705


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Julio Cesar Esquivel-Virula and his two minor sons, natives and
   citizens of Guatemala, petition for review of an order by the Board of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60339      Document: 00516058675          Page: 2    Date Filed: 10/18/2021




                                    No. 20-60339


   Immigration Appeals (BIA) dismissing the appeal from the denial of their
   application for asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT). The petitioners contend that their
   proposed social group consisting of children and adolescents unable to leave
   family relationships was cognizable, that the suffered harm rose to the level
   of persecution, and that the central reason they were targeted for persecution
   was on account of their proposed social group. Because the petitioners do
   not challenge the determination that they are not entitled to protection under
   the CAT, they have abandoned this claim. See Chambers v. Mukasey, 520
   F.3d 445, 448 n.1 (5th Cir. 2008).
          Judicial review of a final removal order is available only where the
   petitioner has exhausted all administrative remedies of right. 8 U.S.C.
   § 1252(d)(1). “Because the exhaustion requirement is statutorily mandated,
   an alien’s failure to exhaust an issue before the BIA is a jurisdictional bar to
   this court’s consideration of the issue.” Avelar-Oliva v. Barr, 954 F.3d 757,
   766 (5th Cir. 2020).
          “An alien fails to exhaust his administrative remedies with respect to
   an issue when the issue is not raised in the first instance before the BIA.”
   Monteon-Camargo v. Barr, 918 F.3d 423, 429 (5th Cir. 2019) (quoting Vazquez
   v. Sessions, 885 F.3d 862, 868 (5th Cir. 2018)). In this case, the petitioners
   did not argue before the BIA that they demonstrated a nexus between any
   past or feared harm and their membership in a particular social group.
   Because this dispositive argument was not raised, presented, or mentioned
   before the BIA, it is unexhausted and therefore we lack jurisdiction to address
   it. See Omari v. Holder, 562 F.3d 314, 321 (5th Cir. 2009).
          Accordingly, the petition for review is DISMISSED.




                                          2